DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a hinge device for a foldable device with a curved body, a first and second curved guiding portion that are juxtaposed, a first and second rotating member, a first and second connecting portion, first and second curved blocks, first and second linkage assemblies with members, a gear, a first and second torsion member, and first and second linkage assemblies are racks to overcome the prior art.  The prior art references do not disclose the specific relationship between the curved body, curved blocks, connection portions, linkage assemblies, gears, torsion members, racks, and where the body can accommodate elastic members and positioning balls as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of curved blocks, curved bodies, curved guiding portions, rotating members, linkage assemblies, gears, torsion members, and racks are known to be used in the hinges art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W. SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on Monday- Friday (7:30 AM - 5 PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677